Citation Nr: 1034203	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease 
(CAD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety disorder, dysthymic disorder and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
August 1957 to February 1958.  Thereafter, the Veteran had 
Reserve service to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 and December 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on appeal.  
Thereafter, the Veteran perfected his appeal and the issues are 
now before the Board for adjudication.

The Board observes that all appropriate due process concerns have 
been satisfied. See 38 C.F.R. § 3.103 (2009).  The Veteran has 
been afforded the opportunity to present evidence and argument in 
support of his claim.  In his May 2007 and August 2009 
substantive appeals (VA Form 9), he declined the option of 
testifying at a personal hearing.

The Board notes that during the pendency of this appeal, the U.S. 
Court of Appeals for Veterans Claims held that when determining 
the scope of a claim, the Board must consider the claimant's 
description of the claim; the symptoms the claimant describes; 
and the information the claimant submits or that the Secretary 
obtains in support of that claim.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).  The record shows evidence of a diagnosis of an 
anxiety disorder and depression as well as posttraumatic stress 
disorder.  Accordingly, the Board has rephrased the issue 
involving service connection for an anxiety/dysthymic disorders 
into a single issue (an acquired psychiatric disorder) in order 
to comply with the Court's holding.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the Veteran's appeal has been obtained.

2.  Hypertension is not shown to be causally or etiologically 
related to service.

3.  Coronary artery disease (CAD) is not shown to be causally or 
etiologically related to service.

4.  Tinnitus is not shown to be causally or etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by a 
qualifying period of service, nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1111, 1112, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

2.  Coronary artery disease was not incurred in or aggravated by 
a qualifying period of service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1111, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  Tinnitus was not incurred in or aggravated by a qualifying 
period of service.  38 U.S.C.A. §§ 101(24), 1110, 1112 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
January 2005, July 2008, and August 2008 letters fully satisfied 
the duty to notify provisions prior to the adjudication of the 
Veteran's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran's service treatment records, VA treatment records, 
and private treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A search for 
the Veteran's complete service treatment records found that they 
had been destroyed.  See May 2006 VA memorandum.  In addition to 
several service personnel records, the record also contains 
reserve duty records from 1962 to 1969; however, the Veteran's 
active duty records were unable to be located.  When, as here, a 
Veteran's complete service treatment records are unavailable 
through no fault of his, the VA's duty to assist, duty to provide 
reasons and bases for its findings and conclusions, and duty to 
consider carefully the benefit-of-the-doubt rule, are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991)).  However, the threshold for allowance 
of a claim is not lowered and the need for probative medical 
nexus evidence causally relating the current disability at issue 
to service is not eliminated; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 9 
Vet. App. 46 (1996). The Board finds no indication in the record 
that any additional evidence relevant to the issue on appeal 
exists and further efforts to obtain records would be futile.  

Regarding the Veteran's claims for hypertension and CAD, a VA 
medical opinion has not been obtained in this case.  The Board 
notes that duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability or signs and symptoms of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  In this case, the Board finds a VA examination 
unnecessary.  There is no indication that the Veteran's current 
hypertension or CAD occurred in service, nor does he so assert.  
Furthermore, there is no probative medical evidence of record 
which indicates a possible relationship between these disorders 
and the Veteran's service.  Thus, an examination is not required.  
See McLendon, supra.  

With regard to the Veteran's claim for tinnitus, a VA medical 
opinion was obtained in December 2005.  When VA undertakes to 
provide a VA examination or obtain a VA opinion it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As will be discussed further 
below, the Board finds that the VA opinion obtained in this case 
is adequate as it was predicated on a the Veteran's history of 
noise exposure and tinnitus, to include statements of the 
Veteran.  The report also provided a complete rationale for the 
opinion which his supported by the evidence of record.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claims would not cause any prejudice to the appellant.



Law and Analysis

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for certain chronic diseases such 
as cardiovascular disease, to include hypertension, when the 
disease is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for disability resulting from 
either disease or injury incurred in, or aggravated while 
performing active duty for training (ACDUTRA).  With respect to 
time periods of inactive duty training (INACDUTRA), service 
connection may only be granted for injury (and not disease) so 
incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 2002).  Only service department records can establish if 
and when a person was serving on active duty, ACDUTRA, or 
INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

Thus, the definitional statute makes a clear distinction between 
those who have served on active duty and those who have served on 
active duty for training.  The Court has held that this statute, 
in effect, means that an individual who has served only on active 
duty for training must establish a service-connected disability 
in order to achieve veteran status and to be entitled to 
compensation.  Furthermore, unless a claimant has established 
status as a veteran, neither the presumption of soundness nor the 
presumption of aggravation is applicable.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  Nor is the claimant entitled to the 
benefit of the legal presumptions pertaining to service 
connection for certain diseases and disabilities. 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309; Biggins v. Derwinski, 1 Vet App. 
474, 478 (1991).  The record indicates that the Veteran has 
established service connection for two disabilities.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

In this case, the Veteran contends that his hypertension, CAD, 
and tinnitus are related to service.  Specifically, the Veteran 
reported that he was exposed to hazardous noise when a pill box 
exploded in service in 1957 during basic training, thus causing 
his current tinnitus.  The Veteran reported, on multiple 
occasions, that his symptoms began post-service.

As noted above, the Veteran's complete service treatment records 
are not available for review.  A review of the available service 
records shows no evidence of complaints of or treatment for 
hypertension or CAD.  A single June 1966 service treatment record 
for appendicitis noted a blood pressure reading at 126/60.  
Service records show no evidence of a pill box explosion in 
service and no complaints of or treatment for tinnitus.

Private and VA treatment records, from 1993 to 2010, show 
treatment for hypertension, CAD, and tinnitus beginning many 
years after service.  A post-service, April 1993, VA treatment 
record diagnosed hypertension; the first evidence of treatment 
for hypertension.  Significantly, the examiner noted that the 
Veteran denied a history of hypertension.  The examiner also 
noted that the heart was within normal limits.  2001 private 
treatment records show hypertension with heart disease and 
angina.  A 2005 private treatment record shows a diagnosis of 
CAD.

Additionally, the Board notes that the Veteran has been treated 
for hearing loss and tinnitus and currently wears hearing aids.  
He was afforded VA audiological examinations, by the same 
examiner, in May and December 2005.  Both reports contained the 
Veteran's history of exposure to a pill box explosion near the 
left ear during basic training as well as a history of noise 
exposure working for 23 years in construction post-service, 
without hearing protection.  Additionally, the examination 
reports indicate that the Veteran stated his tinnitus began eight 
to nine years prior, many years post-service.  Notably, the 
examiner diagnosed tinnitus and, in December 2005, opined that 
the tinnitus was not related to service as it began many years 
after discharge.

Initially, the Board notes that the Veteran is competent to 
attest to conditions of his service, including observable lay 
symptoms.  See 38 U.S.C.A. § 1154(a) (2009).  However, in this 
case, the Board notes that the Veteran does not attest to 
observable symptoms in service.  Rather, the Veteran contends 
that his hypertension, CAD, and tinnitus are related to service, 
although symptoms began after service.  The Board emphasizes 2005 
VA audiology reports in which the Veteran says his tinnitus began 
eight to nine years earlier.  Additionally, the Board notes a 
January 2009 letter in which the Veteran stated that a lot of his 
health problems relating to CAD and hypertension arose a few 
years after service.  The Board also notes an August 2009 VA Form 
9 in which the Veteran said he thought he should be compensated 
for his disorders because he felt they were service related, 
though he did not manifest symptoms until later in life.  

With regard to tinnitus, the Board finds that the 2005 VA 
examiner's negative nexus opinion probative as it is based on a 
complete review of the claims file and the accurate history 
provided therein.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that the Board must assess the credibility 
and probative value of the medical evidence in the record); see 
also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
the Board may appropriately favor the opinion of one competent 
medical authority over another); Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of the 
opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (holding that the probative value of medical opinion 
evidence is based on the personal examination of the patient, the 
knowledge and skill in analyzing the data, and the medical 
conclusion reached).  The Board notes that although the examiner 
did not review the claims file at the time of the December 2005, 
she had previously reviewed the entire record during the May 2005 
examination, thus the opinion is based on a complete history of 
the Veteran's noise exposure, hearing loss, and tinnitus and is 
deemed probative.  Additionally, the Board finds the VA 
examiner's opinion is fully supported by the evidence of record 
showing no tinnitus in service or for many years thereafter, and 
a 23 year history of post-service noise exposure without hearing 
protection.  Thus, the negative nexus opinion is probative.

Based on a review of the evidence of record, the Board finds that 
the elements for a grant of service connection have not been met.  
Although the Veteran has shown a current diagnosis of 
hypertension, CAD, and tinnitus, the record shows no evidence 
that these disorders occurred in service or are related to 
service.  Thus, the claims must be denied.  See Pond, supra. 

A review of the evidence of record shows no evidence of treatment 
for hypertension or  CAD until 1993 and 2001, respectively, and 
no evidence that symptoms of the disorders began until many years 
after service discharge.  Likewise, the record shows no 
complaints of or treatment for tinnitus until approximately 1997, 
over 30 years post-discharge.  The absence of persistent symptoms 
of the disorders at separation, along with the first evidence of 
hypertension, CAD, and tinnitus being many years later, 
constitutes negative evidence tending to disprove the assertion 
that the Veteran was disabled from such disease or injury during 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical complaint 
can be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during and 
after military service).  Further, as noted above, the Board 
emphasizes that the Veteran does not contend that he experienced 
hypertension, CAD, or tinnitus, or symptoms thereof, in service 
or within one year of that service.  In fact, the Veteran 
reported, on multiple occasions, that his symptoms began sometime 
after service.  Additionally, the probative negative nexus 
opinion and substantial history of post-service noise exposure 
weigh against the Veteran's claim for tinnitus.  Thus, the Board 
finds no probative medical evidence of record relating the 
Veteran's disorders to service.  
 The Board acknowledges the Veteran's contention that his current 
hypertension, CAD, and tinnitus are related to service.  However, 
a layperson is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (holding that lay testimony is competent to 
establish pain or symptoms, but not establish a medical opinion).  
It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, a lack of competent, probative evidence 
relating the Veteran's symptoms to service weighs against the 
Veteran's claims for service connection.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of service connection 
for hypertension, CAD, and tinnitus.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Thus, the claims must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.

Service connection for tinnitus is denied.


REMAND

Although further delay is regrettable, additional development is 
necessary to adjudicate the remaining claim on appeal.

The Veteran contends that his current psychiatric disorders, to 
include anxiety, depression, and PTSD, are related to service.  
The Veteran has reported symptoms of anxiety, anger, depression 
and possible in-service stressors related to PTSD.  Lay 
statements submitted by the Veteran's family corroborate the 
Veteran's contentions with regard to his symptomatology. 

Available service records show no evidence of complaint of or 
treatment for a psychological disorder in service; however, as 
noted above, the Veteran's complete records are unavailable for 
review.

Post-service treatment records indicate ongoing treatment for 
anxiety and depression with a diagnosed anxiety disorder.  
Notably, an undated letter submitted by T.W., ARNP, indicates 
that the Veteran was treated at the Prestonsburg VA Outpatient 
Clinic for PTSD, in addition to anxiety.  The letter stated that 
the Veteran endorses symptoms of nightmares, flashbacks, sleep 
disturbance, isolation, and moodiness.  The Board notes that 
records from the Prestonsburg VA Outpatient clinic have not been 
obtained and associated with the claims file.  As these records 
are pertinent to the issue on appeal, they must be obtained.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that the 
duty to assist the veteran includes obtaining all relevant 
medical records).  The VA must obtain all relevant VA and private 
treatment records which could potentially be helpful in resolving 
the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Additionally, the RO has not taken steps to develop a claim for 
PTSD, in addition to an anxiety/dysthymic disorders.  As noted 
above, during the pendency of this appeal, the Court issued a 
decision in the appeal of Clemons v. Shinseki, 23 Vet. App. 1 
(2009), which held that a claim for benefits based on PTSD 
encompassed benefits based on another acquired psychiatric 
disorder because the evidence developed during the processing of 
the claim indicated that the symptoms for which the claimant was 
seeking VA benefits may have been caused by another acquired 
psychiatric disorder.  The RO has only addressed the claim for 
benefits due to an anxiety and/or dysthymic disorder, not PTSD.  
The evidence of record shows treatment for depression and anxiety 
in addition to PTSD.  Thus, in readjudicating the claim, the 
possibility of service connection for an acquired psychiatric 
disorder, to include PTSD, must be addressed.  

In this regard, the Veteran has not yet been given an opportunity 
to discuss and verify his inservice stressors.  Thus, an attempt 
to verify the Veteran's claimed stressors through the appropriate 
channels, to include the U. S. Army and Joint Services Records 
Research Center (JSRRC), should be made.  JSRRC should be 
provided with all pertinent information.  If the alleged 
stressors cannot be verified, that should be stated.

Based on the foregoing, the Board notes that a VA examination has 
not yet been provided in this case and the etiology of the 
Veteran's current PTSD or other acquired psychiatric disorder is 
unknown at this time.  Thus, a VA medical examination is 
necessary in accordance with VA's duty to assist.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

As noted above, several pertinent treatment records are missing 
from the claims file.  Additionally, a medical opinion has not 
yet been provided.  In accordance with VA's duty to assist, the 
RO/AMC should obtain the missing records and associate them with 
the claims file.  Once the additional records have been added to 
the record, a VA examination should be afforded the Veteran.  
VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4). 

As this case presents certain medical questions which cannot be 
answered by the Board, additional development of the evidence is 
necessary to adjudicate the claim.  See Colvin v. Derwinski, 1 
Vet. App. 191, 175 (1999) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  

Accordingly, the case is REMANDED for the following action:

1.   The AMC/RO should obtain the Veteran's 
complete treatment records from the 
Prestonsburg VA Outpatient Clinic.  All 
attempts to locate such records should be 
documented in the claims file.  If such 
records cannot be located, it must be so 
noted. 

2.  Send the Veteran another Veterans Claims 
Assistance Act (VCAA) notice letter advising 
him that establishment of service connection 
for PTSD requires: (1) medical evidence 
diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting evidence 
that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).  In addition, this letter should 
be compliant with 38 C.F.R. § 3.304(f), as 
required for PTSD claims based on in-service 
personal assault or harassment.  See also 
Gallegos v. Peake, 22 Vet. App. 329 (2008); 
Bradford v. Nicholson, 20 Vet. App. 200 
(2006).  

The AMC/RO should also again request the 
Veteran to provide a detailed description of 
the events in service which he has asserted 
gave rise to a current psychiatric disorder.  
The Veteran should be as specific as possible 
as to the dates and circumstances of the 
stressors, within a 60 day time frame, if 
possible.  The Veteran should include 
information regarding his unit at the time 
each stressor occurred as well as the names of 
any individuals involved.

3.  Next, the AMC/RO should review the file 
and prepare a summary of all claimed and 
verifiable stressors as set forth in 
information of record from the Veteran 
including that obtained pursuant to this 
Remand.  Where appropriate, this summary, and 
all associated documents, must be sent to all 
appropriate governmental entities that might 
assist in corroboration of the Veteran's 
claimed stressors.  The AMC/RO must associate 
any response and/or additional records with 
the claims file.

4.  Thereafter, the Veteran should be accorded 
a VA examination for psychiatric disorders.  
The examination worksheets for both PTSD and 
psychiatric disorders other than PTSD should 
be used.  

The examination report should include a 
detailed account of all psychiatric pathology 
found to be present.  If there are different 
psychiatric disorders than PTSD, the examiner 
should attempt to reconcile the diagnoses and 
should specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated from 
one disorder or another, it should be 
specified.  If a diagnosis of PTSD is 
appropriate, the examiners should specify the 
verified "stressors" that caused the disorder 
and the evidence upon which they relied to 
establish the existence of the stressor(s).

The examiner is informed that the record on 
appeal shows current psychiatric diagnoses 
other than PTSD to include anxiety and/or 
depression.  The examiner is requested to 
indicate:

A.  Is it at least as likely as not (50% 
probability) that any current psychiatric 
disorder is etiologically related to the 
Veteran's military service.

B.  If the Veteran has a diagnosis of PTSD, is 
it at least as likely as not (50% probability) 
related to a verified in-service stressor.

The report of examination should include a 
complete rationale for all opinions expressed.  
All necessary special studies or tests 
including psychological testing and evaluation 
such as the Minnesota Multiphasic Personality 
Inventory (MMPI) are to be accomplished.  The 
examiner should assign a numerical code under 
the Global Assessment of Functioning Scale 
(GAF).  The diagnosis should be in accordance 
with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  The entire 
claims folder and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the examination.
       
5.  The examination report must be reviewed to 
ensure that it is in complete compliance with 
the directives of this remand. If the report 
is deficient in any manner, the AMC/RO must 
implement corrective procedures.

6.  Following the above, the AMC/RO should 
readjudicate the Veteran's claim.  
Specifically adjudicate whether service 
connection is warranted for PTSD, or any other 
currently diagnosed psychiatric disorder.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case should be 
issued, and the Veteran and his representative 
should be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


